Citation Nr: 1719815	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for melanoma of the left eye retina, to include as due to radiation exposure in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from April 1972 until August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement in June 2014.  A statement of the case (SOC) was issued in January 2016.  The Veteran perfected a timely substantive appeal in February 2016.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The uncontroverted medical evidence of record reflects that radiation emissions are a causative factor of the Veteran's melanoma of the left eye retina.


CONCLUSION OF LAW

The criteria for entitlement to service connection for melanoma of the left eye retina are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision herein to grant the Veteran's claim of entitlement to service connection for melanoma of the left eye retina is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Melanoma is not included among the list of diseases presumptively associated with radiation exposure.  See 38 C.F.R. §§ 3.309(d); 3.311.  However, a veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran has a current diagnosis of melanoma of the left eye retina, which he asserts is due to radiation exposure in service.  

The Veteran contends that he was exposed to radiation during his time at RAF Alconbury as a result of the presence of nuclear weapons, radar, and radio frequencies in the area.  In support of his claim, the Veteran described his duties as a radio repairman during "Project Safenest."  He stated that nuclear weapons were stored on the base and that he had to travel past the bunkers daily to reach equipment on a nearby fence.  

The Veteran's military personnel records confirm his military occupation specialty of ground radio communications equipment repairman, as well as one year and eleven months of foreign service.  Further development was not conducted to confirm the Veteran's exposure to nuclear radiation.

In May 2016, the Veteran's care provider of 15 years, Dr. G., submitted a letter addressing the nexus between the Veteran's melanoma and radiation exposure. Dr. G. stated that the development of melanomas is generally associated with radiation exposure.  He described how radiant sun exposure was not a factor in the Veteran's case.  Ultimately, Dr. G. opined that the radiation emissions experienced in service were more likely than not the causative factor for the Veteran's melanoma of the left eye retina. 

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for melanoma of the left eye retina.  

The Veteran's statements regarding his exposure to radiation in service are credible and consistent with the evidence of record.  The medical evidence of record indicates that this exposure is linked to his current diagnosis of left eye melanoma. Furthermore, as Dr. G.'s opinion is uncontroverted, the Board finds its probative value to be significant.

As there is sufficient evidence demonstrating that the Veteran's current melanoma of the left eye retina is etiologically related to radiation exposure in service, reasonable doubt is resolved in the Veteran's favor.  Accordingly, the Board finds that the criteria for service connection for melanoma of the left eye retina, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for melanoma of the left eye retina is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


